Title: To James Madison from Levi Lincoln, 26 May 1802
From: Lincoln, Levi
To: Madison, James


SirWashington May 26th 1802
The authority given, by law to grant patents is unquestionably confined to the citizens of the U. S. The priviledge is a monopoly, in derogation of common right, and as it is not, ought not to be, extended, to foreigners. Was it to be, it would be subject to endless abuses, privations and embarrasments to our citizens. I have no doubt on the Question. With sincere friendship your Humble Sevt.
L Lincoln
 

   
   RC (DNA: RG 59, LOAG). Addressed “To the Secretary of State U. S. / Washington / to be opened by Mr D. Brent.” Docketed by Brent.



   
   In JM’s absence, Brent had sent a letter received at the State Department from William Sabation (not found) to Attorney General Lincoln for his opinion (Brent to Lincoln, 26 May 1802 [DNA: RG 59, DL, vol. 14]).


